Citation Nr: 0717342	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-32 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for chronic obstructive 
pulmonary disease (COPD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to 
February 1956, and from May 1956 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for his COPD.


FINDINGS OF FACT

1.  The veteran's pulmonary disorder (bronchial asthma and 
chronic obstructive pulmonary disease) is manifested by 
moderately severe obstructive ventilatory impairment that is 
responsive to bronchodilator therapy with mild hyperinflation 
and severe air trapping.  

2.  Pulmonary function test findings taken post-
bronchodilator show no worse than FEV-1 of 56 to 70 percent 
predicted, or DLCO (SB) of 56 to 65 percent predicted.  There 
is no evidence showing FEV-1 of 40 to 55 percent predicted, 
FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min, with cardiorespiratory limit.

3.  The veteran's pulmonary disorder has not required monthly 
visits to a physician for care of exacerbations, nor has it 
required the use of intermittent courses of systemic 
corticosteroids.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
pulmonary disorder (bronchial asthma and chronic obstructive 
pulmonary disease) have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Codes (DCs) 6602, 6604 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of April 2003 and June 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters, 
along with subsequent correspondence including a July 2004 
statement of the case, informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
increased rating claim, no higher rating or effective date 
will be assigned.  As such, there is no prejudice to the 
veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The veteran is claiming entitlement to an increased rating 
for COPD.  In this regard, ratings for service-connected 
disabilities are determined by comparing the symptoms the 
veteran is presently experiencing with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based, as far 
as practically can be determined, on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2006).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The veteran has been service-connected for chronic 
obstructive pulmonary disease since September 1972.  He is 
currently in receipt of a 30 percent disability rating under 
DC 6604, which pertains to chronic obstructive pulmonary 
disease.  As the veteran has also been diagnosed with 
bronchial asthma, the Board finds that DC 6602, which 
pertains to bronchial asthma, is also applicable.  38 C.F.R. 
§ 4.97, DCs 6602, 6604.

In considering the applicability of other diagnostic codes, 
the Board finds that DC 6601 (bronchiectasis) is not 
applicable in this instance, as the medical evidence does not 
show that the veteran has been diagnosed with this condition.  
Additionally, as the rating criteria for Diagnostic Codes 
6600 (chronic bronchitis) and 6603 (pulmonary emphysema) are 
identical to that of DC 6604, under which the veteran is 
currently rated, the Board will not further address either DC 
6600 or 6603.

Again, throughout the rating period on appeal, the veteran is 
assigned a 30 percent rating pursuant to Diagnostic Code 
6604.  That Code section provides for a 30 percent evaluation 
where pulmonary function tests (PFTs) show any of the 
following:  Forced Expiratory Volume in one second (FEV-1) of 
56 to 70 percent predicted, Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 
percent, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 56 to 65 
percent predicted.  

In order to achieve the next-higher 60 percent evaluation, 
PFTs must show any of the following:  FEV-1 of 40 to 55 
percent predicted, FEV- 1/FVC of 40 to 55 percent, DLCO (SB) 
of 40 to 55 percent predicted, or maximum oxygen consumption 
of 15 to 20 ml/kg/min, with cardiorespiratory limit.  38 
C.F.R. § 4.97, DC 6604 (2006).

Only post-bronchodilation results are to be considered for VA 
purposes.  See 61 Fed. Reg. 46270 (Sept. 5, 1996).  Here, the 
evidence of record during the rating period reflects that the 
veteran underwent post-bronchodilation pulmonary function 
testing on two occasions, in January 2004 and in March 2005, 
in association with his February 2005 VA respiratory 
examination.

In January 2004, the following post-bronchodilator PFT 
finding was reported:  FEV-1 of 73 percent predicted.  No 
FEV-1/FVC or DLCO findings were reported.  In March 2005, the 
following post-bronchodilator PFT findings were reported:  
FEV-1 of 60 percent predicted, and FEV-1/FVC of 80 percent 
predicted.  No DLCO findings were reported.  

The reported FEV-1 and FEV-1/FVC findings of 73 percent 
predicted, 60 percent predicted, and 80 percent predicted 
warrant no more than a 30 percent rating under DC 6604.  The 
PFT findings do not show FEV-1 of 40 to 55 percent predicted, 
FEV- 1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min, with cardiorespiratory limit.  Thus, DC 6604 
cannot serve as the basis for an increased rating in this 
case.

The Board now turns to the remaining applicable diagnostic 
code, DC 6602.  Under DC 6602, a 30 percent disability 
evaluation is warranted where pulmonary function tests (PFTs) 
show any of the following:  FEV-1 of 56 to 70 percent 
predicted, FEV-1/FVC of 56 to 70 percent; or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  A 60 percent disability 
evaluation is warranted where pulmonary function tests (PFTs) 
show any of the following:  FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, DC 
6602.

As stated above, in January 2004 the veteran had post-
bronchodilator PFT findings of FEV-1 of 73 percent predicted.  
No FEV-1/FVC or DLCO findings were reported.  In March 2005, 
he had post-bronchodilator PFT findings of FEV-1 of 60 
percent predicted, and FEV-1/FVC of 80 percent predicted.  No 
DLCO findings were reported.  These findings warrant no more 
than a 30 percent rating, as discussed above.  Thus, in order 
to be entitled to the next-higher 60 percent rating under DC 
6602, the veteran must have at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  

The Board acknowledges the veteran's reports, made in a March 
2005 VA clinical record, that his respiratory symptoms 
required him to seek emergency medical treatment 
approximately every three weeks.  However, the evidence of 
record does not support such allegation.  Indeed, emergency 
medical records show that while the veteran sought emergency 
treatment for bronchitis and his right shoulder prior to 
filing his claim for an increased rating, the evidence of 
record does not show that he has sought emergency medical 
treatment for any disability since that time.  Additionally, 
the evidence of record does not otherwise support a finding 
that the veteran has required monthly visits to a physician 
for required care of exacerbations.  The record reflects that 
the veteran was seen twice for his pulmonary disorder in 
November 2004 and twice in March 2005, but otherwise his 
appointments were more than one month apart.  Thus, he does 
not meet the criteria for a higher rating of 60 percent on 
the basis of at least monthly visits to a physician for 
required care of exacerbations.  

In addressing whether he has required intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids, the record reflects that in addition to 
Spiriva (Tiotropium) and Albuterol, the veteran has also been 
prescribed Advair (Fluticasone) and prednisone to treat his 
asthma.  The Board observes that Advair and prednisone are 
steroids.  However, Advair is not a systemic (oral or 
parenteral) steroid.  Additionally, although the veteran's 
prednisone treatment is considered systemic, the record does 
not demonstrate that he has required at least three courses 
per year.  In fact, the record only reflects that he had one 
two-week course of prednisone in March 2005.  As the veteran 
has not required at least monthly visits to a physician for 
required care of exacerbations or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids, the Board concludes that the veteran is not 
entitled to a higher evaluation of 60 percent under DC 6602.

For the foregoing reasons, there is no basis for a rating in 
excess of 30 percent for the veteran's service-connected 
COPD.  As the preponderance of the evidence is against the 
claim for an increased rating, the "benefit-of-the-doubt" 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

A rating in excess of 30 percent for a pulmonary disorder is 
denied.





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


